Title: From Thomas Jefferson to Van Damme, 25 January 1789
From: Jefferson, Thomas
To: Damme, Pieter Bernhard van




a Paris ce 25me. Janvier 1789.

Je viens de recevoir, Monsieur, votre lettre du 19me courant dans laquelle vous m’annoncez que la vente des livres, dont vous m’aviez fourni une catalogue, est decidée pour le mois de Mars. J’ai examiné de neuf les deux feuilles oú je vous avois noté les livres dont je souhaitois de faire l’acquisition. Il y en a plusieurs que vous m’avez fourni depuis, il y a d’autres que j’ai trouvé et acheté ailleurs. Pour eviter toute erreur de double achat, je vous envoye le catalogue de ce qui me manque encore de mes anciennes feuilles. J’y ai omis tout ce que j’ai procuré depuis. Ainsi je vous prie de vous regler sur cette nouvelle catalogue seulement. Je vais faire une absence de Paris du 15me. Avril prochain, jusqu’au mois  de Decembre. Je vous prie donc, Monsieur, de tacher que les livres que vous acheterez pour moi soient arrivées á Paris avant mon depart. Je suis Monsieur votre trés humble & trés obeissant serviteur,

Th: Jefferson


P.S. Ayez la bonté d’observer que c’etoit une traduction en Anglois, Italien, ou Francois de Grotius de rebus Belgicis, et non pas l’ouvrage original en Latin, que je vous ai demandé. Je possede deja le Latin.



EnclosureList of Books Ordered

4184. Strabo Lugduni. Gabr. Coterius. 1559. 2. vols. in 16.
2092. Vitruvius Philandri. Amstelod. Elzevir. 1649. fol. (une exemplaire seulement)
4118. Plinii epistolae. Elzevir. 1640. 12 mo.
4126. Abelardi et Heloisae epistolae. Lond. 1718. 8vo.
Traduction des Annales Belgiques de Grotius, en Anglois, Italien,ou François. Je la possede deja en Latin.

Catalogue Vol. 1. pa. 7. Admiranda narratio &c. Virginiae a Thomâ Harriot. fol.

18. Anacreonte. Gr. Lat. Ital. Venetiis. 1736. 4to.
52. Bentivoglio della guerra di Fiandra Cologna. (Elzevir) 1635 3.vol. 12mo.
56. Biblia Tremellii et Junii et Testamentum novum Bezae. Amstel.1628. in 12mo.
150. Dictionarium Latino-Graeco-Gallicum Morelli. 8vo.
215. Frontino. Astutia militare. Venetia. 1537. 12mo.
282. Istoria delle guerre esterne de Romani d’Appiano Alessandrino.dal Braccio. 12mo.

Vol 2. pa. 29. Lucretius. Amstel. in 16s.

72. Miscellaneous works of Middeton. 5. vols. 8vo.
148. Polybius. Lugd. 1548. pet. in 12.
223. S’il est permis de faire arreter un Ambassadeur &c. 1745. pet. in 4to.
287. Vetus testamentum Graecum. Cantab. 1666. 12mo.
303. Voyage d’un François exilé pour la religion dans la Virginie etMariland. 1687. 12mo.
304. Voyage de la Louisiane. par le pere Laval 4to.


Th: JeffersonJan. 25. 1789


